In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 08-504V
                                          (Not to be published)

*****************************
                                             *
ROBERT VERNACCHIO and ERICA                  *
VERNACCHIO, parents and natural guardians of *
L.V., a minor,                               *
                                             *                            Filed: July 7, 2015
                  Petitioner,                *
                                             *                            Interim Fees; Decision by
               v.                            *                            Stipulation; Attorney’s Fees & Costs
                                             *
SECRETARY OF HEALTH AND                      *
HUMAN SERVICES,                              *
                                             *
                  Respondent.                *
                                             *
*****************************

Robert Joel Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for Petitioner

Lynn Elizabeth Ricciardella, U.S. Dep’t of Justice, Washington, DC, for Respondent

                    INTERIM ATTORNEY’S FEES AND COSTS DECISION1

        On July 11, 2008, Robert and Erica Vernacchio filed a petition on behalf of their child,
L.V., seeking compensation under the National Vaccine Injury Compensation Program. A hearing
was held on April 13-14, 2015, and the Parties are currently in the process of submitting their post-
hearing briefs.

       On July 6, 2015, counsel for both parties filed a joint stipulation in regards to interim
attorney’s fees and costs. The parties have stipulated that Petitioner’s counsel should receive a

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
lump sum of $210,501.84, in the form of a check payable to Petitioner and Petitioner’s counsel.
This amount represents a sum to which Respondent does not object.

        In addition, and in compliance with General Order No. 9, Petitioners filed two declarations
representing that they have to date incurred reimbursable costs of $3,458.82 in proceeding with
this petition. They assert that these costs are included in the total amount of costs and
disbursements stipulated to in the interim fees stipulation. Furthermore, Mr. Krakow represents in
the stipulation that he will reimburse Petitioners this amount for all expenses they personally
incurred in this case, and the Parties do not object to disbursing this category of costs in this
manner.

       I approve the requested amount for an interim award of attorney’s fees and costs as
reasonable. Accordingly, an award should be made in the form of a check in the amount of
$210,501.84 payable jointly to Petitioner and Petitioner’s counsel, Robert Joel Krakow, Esq. In
the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court
SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.2


         IT IS SO ORDERED.
                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.